Title: From George Washington to Anne-César, chevalier de La Luzerne, 27 April 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Newburgh 27th April 1782
                        
                        I have had the Honor to receive your Excellencys Favor of the 22d instant per Captain L’Enfant.
                        I beg your Excellency to be assured that I feel myself happy in an Opportunity at any Time to gratify your
                            Desires; more particularly so on the present Occasion, which I view as diffusive of the most sensible Joy to the allied
                            Nations of France & America.
                        I most chearfully comply with your Excellencys Request for Capt. L’Enfant to return to Philadelphia,
                            & to remain in that City for the Time you mention—and hope he will approve himself of great Utility to your
                            Designs. With the highest Sentiments of Respect and Esteem—I have the Honor to be Your excellencys Most Obedient and most
                            humble Servt
                        
                            Go: Washington
                        
                    